Title: From Thomas Jefferson to Thomas Mann Randolph, 2 June 1805
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                  
                     Dear Sir 
                     
                     Washington June 2. 05.
                  
                  Mr. John D. Burke who is writing the history of Virginia, sollicits very strongly the opportunity of examining so much of the collection of laws and newspapers at Monticello as relates to the period between Bacon’s rebellion & 1752. I must therefore get the favor of you to take from the library at Monticello the vols of newspapers from the beginning (1744) to 1752. also that volume of the collection of the laws (I believe it is the 5th.) which contains the acts of each session, as published at the end of the session. I think the volume contains from 1734. to 1772. have them packed close & solidly in a water tight box to be made on purpose, addressed to Govr. Page, and sent by water by one of the most trusty boatmen, who may deliver the box to mr Jefferson for the Governor. I now write to the Governor as to the communication of them to mr Burke. he says his volume is ready for the press and only waits the examination of these volumes.
                  In the political line we have nothing new, except unpromising appearances in Monroe’s mission. France does not befriend us in it.   I have lately recieved a few grains of corn, originally from Italy, yielding 4. crops a year, at 40. days interval each; a winter musk melon, eaten in Dec. Jan. Feb. pumpkins of 127 lb cauliflowers of 25. to 30. lb. all of which I have put into the hands of gardeners here. I have no letter from Edgehill since yours of May 14. I hope the season will prove favorable for the Mumps. my kisses to my dearest Martha & the young ones, and affectionate salutations to yourself.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. The money for Mr T. E. Randolph will be remitted this present week with all Lilly’s other debts. They amounted to 500.D. which required some time.
                  
               